Exhibit 10.18

 

LOGO [g33017g96v68.jpg]

     Metabasis Therapeutics, Inc.      11119 North Torrey Pines Road      La
Jolla, California 92037     

 

T 858 587 2770   F 858 458 3504

     www.mbasis.com

Wednesday, September 06, 2006

Barry Gumbiner, M.D.

221 Coldspring Court

Franklin Township, NJ 08873

Dear Barry:

This letter is to confirm our offer to you to join Metabasis Therapeutics, Inc.
as an Executive Director reporting to Howard Foyt, M.D., Ph.D. in the Clinical
Development department. The details of this offer are contingent upon the
approval of the Board of Directors. The following will be the basic terms of
your employment with the Company:

 

Title:

   Executive Director, Clinical Development Start Date:    September 29, 2006 or
before October 03, 2006 Salary:    $220,000 per year payable bi-weekly, less
standard deductions and withholdings

Metabasis Therapeutics, Inc. offers a comprehensive benefits program including
medical and dental insurance which becomes effective the first day of the month
following your date of hire. We also offer an employee contribution 401
(k) plan. You are eligible for vacation and holiday benefits per the provisions
in the Company’s employee handbook.

Subject to the approval of the Board of Directors, you will be granted options
to purchase 50,000 shares of Metabasis Therapeutics, Inc. common stock, which
will have an exercise price of the fair market value of the Company’s common
stock on the date of the grant. The options will be granted pursuant to the
terms of a separate stock option agreement and the terms of the Metabasis
Therapeutics, Inc. employee stock plan.

In addition to your base salary, you will receive a signing bonus in the amount
of $30,000, grossed up for federal and state withholdings if you start on or
before October 9, 2006. You will also be eligible to earn an annual
discretionary performance bonus (the “Bonus”) of up to 15% of your yearly
salary. Your Bonus will be determined upon



--------------------------------------------------------------------------------

Barry Gumbiner, M.D.

September 06, 2006

Page 2 of 2

 

assuming 100% attainment of individual and company goals. You must be employed
on the date the Bonus is awarded to earn any portion of the Bonus.

You will be expected to execute and deliver an Employee Proprietary Information
and Inventions Agreement in consideration for your employment. This agreement is
attached to this letter and is incorporated by reference herein.

You will be reimbursed for your relocation expenses to San Diego as per the
enclosed Summary of Relocation Assistance. The summary is attached to this
letter and is incorporated by reference herein.

In accordance with the Immigration Reform and Control Act of 1986, you will be
required to provide documents which establish your identity and employment
eligibility on your first day of employment.

We are excited about the opportunity which we have to build Metabasis
Therapeutics, Inc. into an outstanding success. A key component to accomplishing
this success is to build a strong team with bright, dynamic individuals. While
we look forward to a long and mutually beneficial relationship, should you
decide to accept our offer you will be an “at-will” employee of the Company.
This at-will status means that either you or the Company may terminate
employment at any time for any reason or no reason. We sincerely hope that you
will accept our offer to join the Metabasis Therapeutics team.

To formally record your acceptance of our offer of employment, please sign below
and return one original of this letter to me no later than September 20, 2006.

Sincerely Yours

LOGO [g33017g72p09.jpg]

Howard Foyt, M.D., Ph.D.

Vice President, Clinical Development

 

Enclosures: Employee Benefits Information

Employee Proprietary Information and Inventions Agreement

Summary of Relocation

 

LOGO [g33017g20m37.jpg]

    

9-19-06

Barry Gumbiner, M.D.      Date